Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-17-00359-CR

                                   Ernesto Javier LOPEZ,
                                          Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 341st Judicial District Court, Webb County, Texas
                           Trial Court No. 2016-CRP-000926-D3
                    Honorable Rebecca Ramirez Palomo, Judge Presiding

   BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       SIGNED August 8, 2018.


                                              _____________________________
                                              Rebeca C. Martinez, Justice